Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics”) DEALING IN SECURITIES BY A DIRECTOR OF A MAJOR SUBSIDIARY OF MIX TELEMATICS Shareholders are advised of the following information relating to the dealing in securities by a director of a major subsidiary of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the scheme”): Name of director: Riette Botha Name of subsidiary company: MiX Telematics Investments Proprietary Limited Transaction date: 13 November 2014 Class of securities: Ordinary shares Number of securities: 825 000 Price per security: R0.70 Total value: R577500.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 18 November 2014 Sponsor
